ORDER
PER CURIAM.
May Department Stores Company (hereinafter, “May Company”) appeals the decision of the Labor and Industrial Relations Commission (hereinafter, “the Commission”) affirming an award in favor of Tena Taylor (hereinafter, “Taylor”). May Company claims the Commission erred in its finding of permanent partial disability in that there was overwhelming credible medical evidence which established Taylor had full range of motion in her right wrist and normal grip strength.
We have reviewed the briefs of the parties, the legal file, and the transcripts. ‘When the right to compensation depends on the acceptance of one of two competing medical theories, the issue is one of fact and the [ejommission’s findings will not be disturbed unless the [cjommission acted unreasonably in accepting testimony that was not substantial or decided the issue contrary to the overwhelming weight of the evidence.” George v. Shop ’N Save Warehouse Foods, Inc., 855 S.W.2d 460, 462 (Mo.App. E.D.1993).
Based on the foregoing, May Company’s argument is without merit, and we hold there was substantial and competent evidence in the record to support the Commission’s decision. Garibay v. Treasurer of Missouri, 930 S.W.2d 57, 59 (Mo.App. E.D.1996). Taylor’s motion to dismiss is *888denied. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).